Jones, Judge:
The claimant, State Farm Mutual Automobile Insurance Company, alleges that on June 1, 1967, the automobile owned by its assured, Betty Ruth Talbert, was damaged in the amount of $36.05 by overspray from paint guns operated by State Road Commission employees while painting near the Mercer County Courthouse. The State Road Commission has stipulated that, based on a thorough investigation, the facts alleged by the claimant are true and the amount claimed is reasonable.
Accordingly, the claimant, State Farm Mutual Automobile Insurance Company, is awarded the sum of $36.05.